               Case 1:20-cv-01421-APM Document 8 Filed 07/20/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

PROJECT ON GOVERNMENT
OVERSIGHT, INC.,

                  Plaintiff,
                                                         Civil Action No. 20-1421 (APM)
                           v.

U.S. DEPARTMENT OF STATE,

                 Defendant.


                                    JOINT STATUS REPORT

          Pursuant to the Court’s July 6, 2020 Order (ECF No. 7), Plaintiff the Project on

Government Oversight, Inc. and Defendant the U.S. Department of State (“Department of

State”), through undersigned counsel, hereby provide the Court with the following Joint Status

Report.

          1.      This case arises under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

et seq. Plaintiff filed a complaint against Defendant on May 28, 2020, alleging that Defendant

failed to comply with FOIA.         See ECF No. 1.     Defendant filed an answer responding to

Plaintiff’s complaint on July 6, 2020. See ECF No. 6.

          2.      The FOIA request at issue seeks “records that are maintained by an agency or for

an agency by a government contractor in any format, including an electronic format for any

approvals issued by the U.S. Department of State as authorized by 37 USC § 908.” ECF No. 1 ¶

51. The date range applicable to the FOIA request is 2000 to the present. ECF No. 1-11 at 2.

          3.      Defendant states that the Department of State is in the process of conducting

searches for records potentially responsive to Plaintiff’s FOIA request. Given the volume of

records returned by initial searches, the parties are currently conferring to discuss potential
             Case 1:20-cv-01421-APM Document 8 Filed 07/20/20 Page 2 of 3




strategies to narrow the search results. As searches for documents responsive to Plaintiff’s FOIA

request are ongoing and Defendant does not yet know the total volume of potentially responsive

records, Defendant cannot propose a production schedule at this time.

        4.      Defendant does not anticipate needing to move for an Open America stay in this

matter. The parties are not aware at this time whether dispositive motion briefing will be

necessary in this case.       If the parties determine that summary judgment briefing will be

necessary, the parties propose to advise the Court of a proposed briefing schedule after the

processing of Plaintiff’s FOIA request is complete.

        5.      In light of the above, the parties propose that their next status report be due on or

before September 18, 2020, so the parties can report to the Court on the progress being made.

Should issues arise earlier that necessitate the Court’s intervention, the parties will file an interim

status report at that time.


Dated: July 20, 2020                           Respectfully submitted,
                                               /s/ Ross A. Nabatoff
                                               Ross A. Nabatoff
                                               D.C. Bar # 376665
                                               Law Office of Ross A. Nabatoff
                                               1440 G. Street, N.W.
                                               Washington, D.C. 20005
                                               Telephone: (202)-650-0337
                                               ross@ranlawfirm.com

                                               Counsel for Plaintiff




                                                  2
Case 1:20-cv-01421-APM Document 8 Filed 07/20/20 Page 3 of 3




                           MICHAEL R. SHERWIN
                           Acting United States Attorney

                           DANIEL F. VAN HORN
                           D.C. Bar # 924092
                           Chief, Civil Division

                       By: /s/ Katherine B. Palmer-Ball
                           KATHERINE B. PALMER-BALL
                           D.C. Bar # 1014003
                           Assistant United States Attorney
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           Telephone: (202) 252-2537
                           katherine.palmer-ball@usdoj.gov

                           Counsel for Defendant




                              3
